Citation Nr: 1534768	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board at his local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2011.  In a letter dated in February 2015, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on April 14, 2015, at his local VA office.  VA sent the Veteran and his representative a followup letter in March 2015 reminding them of the April 14, 2015 hearing.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.

2.  The Veteran's current bilateral hearing loss did not manifest during active service or to a compensable degree within one year of separation from active service, and the most probative evidence of record does not show that the bilateral hearing loss is at least as likely as not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for tinnitus.  Given the favorable disposition of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as it pertains to the claim for entitlement to service connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the Veteran's claim for entitlement to service connection for bilateral hearing loss, a VA letter issued in October 2009 satisfied the duty to notify provisions.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as an effective date and disability rating in the event of a grant of service connection for bilateral hearing loss.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2010 and September 2012.  In addition, a VA addendum opinion was provided in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiners each reviewed the claims file, interviewed the Veteran, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's bilateral hearing loss.  The VA examinations were thorough, and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the January 2010 and September 2012 VA examinations and the February 2010 VA addendum opinion to be adequate for decision-making purposes.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels (dB), and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).

Service Connection for Tinnitus

The Veteran reports that he currently has tinnitus.  Tinnitus is readily observable by laypersons, and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology.  The Board thus finds that the Veteran has a current disability of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for evidence of treatment for or complaint of tinnitus during active service.  However, the Veteran has reported that he was exposed to noise from aircraft as part of his duties.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in September 2009.  The Veteran's DD Form 214 reflects that he served in the United States Air Force and that his military occupational specialty was air traffic control radar repairman.  Thus, the Veteran's reports of in-service noise exposure are considered credible as they are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  Accordingly, the Board finds that the Veteran incurred an in-service injury of acoustic trauma despite the absence of contemporaneous records of such an injury.

To determine whether a relationship exists between the Veteran's current tinnitus and his in-service injury, the Veteran was provided a VA audiological examination in January 2010.  At the examination, the Veteran reported in-service noise exposure as well as post-service exposure to occupational noise as a farmer and recreational noise from deer hunting and lawn mowers.  The Veteran indicated that he has constant tinnitus in the left ear, but that he could not remember the exact onset of the tinnitus.  He estimated that onset was 25 to 30 years prior to the examination.  The examiner noted, "He does not remember his ears ringing in the service."  The VA examiner opined that, "By history, tinnitus is less likely as not . . . caused by or a result of military noise exposure."  The examiner did not provide a rationale for the opinion.

The January 2010 VA examiner was asked to provide an addendum opinion offering a rationale for the January 2010 negative nexus opinion regarding the Veteran's tinnitus.  In the resulting February 2010 VA addendum opinion, the examiner noted that the Veteran reported at the examination that he does not remember his ears ringing in the service, and that the reported onset of tinnitus was thirteen or more years post discharge from active service.

The Veteran was afforded another VA examination in September 2012.  At the examination, the Veteran reported in-service noise exposure as well as post-service exposure to occupational noise as a farmer and truck driver, and recreational noise from hunting.  The Veteran indicated that he has periodic tinnitus in the left ear.  He estimated that he had been aware of the tinnitus for approximately 20 years.  The September 2012 VA examiner opined, "By history, tinnitus is less likely as not . . . caused by or a result of military noise exposure."  As a rationale for the opinion, the examiner noted that the Veteran reported tinnitus in his left ear only for approximately 20 years.  The examiner further opined that the tinnitus is related to the Veteran's greater hearing loss, and that the hearing loss is less likely as not related to military service; therefore, the tinnitus would also not likely be related to military service.

However, a review of the record reveals that, in his initial claim for service connection for tinnitus, the Veteran stated, "I have had this problem [constant ringing in the ears] since I can remember being in the military."  See VA Form 21-4138, received in September 2009.  The Board interprets the Veteran's September 2009 statement as meaning that he first experienced tinnitus during active service and that he has experienced it ever since that time.  The Veteran has made similar statements to VA since that time.  See, e.g., VA Form 21-4138, received in April 2010.  In addition, the Veteran has indicated that his statements to the VA examiners dating the onset of his tinnitus to many years after active service were the result of a misunderstanding.  See VA Form 9, received in May 2011.

The Veteran's statements to VA have consistently placed the onset of the tinnitus to his period of active service.  Accordingly, the Veteran's reports to the VA examiners are contrary to the Veteran's statements otherwise documented in the record, and the Veteran's explanation that the response provided to the VA examiner was the result of a misunderstanding appears to have merit.  The Board therefore finds the Veteran credible in his statements dating the onset of his tinnitus to his period of active service.

The VA examiners based their negative nexus opinions largely on the fact that the Veteran reported that the tinnitus began many years after his active service.  Because the Board finds the Veteran credible in his statements dating the onset of his tinnitus to his period of active service, it also finds that the VA examiners' negative nexus opinions are based on an inaccurate factual basis.  As such, the examiners' negative nexus opinions are due little, if any, probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In summary, the Veteran is considered competent to report tinnitus.  See Charles, 16 Vet. App. 370.  In addition, the Board finds that the Veteran's assertions of chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  In this regard, the Board notes that, aside from his statements to the VA examiners that were based on a misunderstanding, the Veteran has consistently reported that his tinnitus symptoms began during active service and have persisted since that time.  Although the VA examiners provided negative nexus opinions based on the Veteran's report of onset several years after separation from active service, those reports are contrary to the Veteran's statements otherwise documented in the record.  The VA examiners' negative nexus opinions are due little, if any, probative weight.  Accordingly, the Veteran's competent and credible statements as to the onset and continuity of his tinnitus are the most probative evidence on the matter.  The Board finds that the probative evidence of record is at least in relative equipoise as to whether the Veteran's current tinnitus had its onset during active service, and will resolve any doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board finds that service connection for tinnitus is warranted.

Service Connection for Bilateral Hearing Loss

The medical evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385.  Specifically, the September 2012 VA examination shows audiological test results for the right ear of 15 dB at 500 Hz, 10 dB at 1000 Hz, 50 dB at 2000 Hz, 50 dB at 3000 Hz, and 55 dB at 4000 Hz, and a right ear speech recognition score of 98 percent.  Audiological test results for the left ear were 15 dB at 500 Hz, 20 dB at 1000 Hz, 70 dB at 2000 Hz, 75 dB at 3000 Hz, and 75 dB at 4000 Hz, and the Veteran had a left ear speech recognition score of 64 percent.  The Veteran has a current bilateral hearing loss disability for VA purposes because his auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater, and his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater in both ears.

A report of medical examination on enlistment dated in January 1963 indicates that the Veteran scored 15 out of 15 on a whispered voice test.  The January 1963 report also shows that the Veteran had a normal evaluation of the ears.  A report of medical examination on separation dated in November 1966 includes audiometric results reported in ASA units.  VA currently uses ISO (ANSI) units.  In this decision, the Board will list both the original ASA units and the converted ISO units, with the ISO units shown in parentheses.  The November 1966 findings for the right ear were as follows: 0 (15) dB at 500 Hz, 5 (15) dB at 1000 Hz, 0 (10) dB at 2000 Hz, 0 (10) dB at 3000 Hz, 0 (5) dB at 4000 Hz, and 0 (10) dB at 6000 Hz.  Findings for the left ear were as follows: -5 (10) dB at 500 Hz, -10 (0) dB at 1000 Hz, -5 (5) dB at 2000 Hz, -5 (5) dB at 3000 Hz, -5 (0) dB at 4000 Hz, and -5 (5) dB at 6000 Hz.  The readings do not reflect hearing loss per Hensley, or a hearing loss disability for VA purposes per 38 C.F.R. § 3.385, on discharge from active service.

The Board notes that VA has acknowledged that whispered voice tests are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure," and "cannot be considered as reliable evidence that hearing loss did or did not occur."  Veterans Benefits Administration Training Letter 211D (10-02), dated March 18, 2010.  However, in this case, the service treatment records contain no audiological testing results at entrance other than the whispered voice test.  Therefore, the whispered voice testing completed for the Veteran's entrance to active service is the only evidence of record documenting the Veteran's hearing around the time of his entrance.  As such, the Board accepts the whispered voice test results of 15 out of 15, as probative evidence that the Veteran had normal hearing and did not exhibit bilateral hearing loss upon entrance to active service.  Accordingly, the Board finds that the service treatment records do not show that the Veteran exhibited bilateral hearing loss at any time during active service or at separation from active service, and that the evidence does not show that the Veteran had a threshold shift in his bilateral hearing during active service.

The earliest dated evidence of record demonstrating a bilateral hearing loss disability is an audiometric evaluation report from Better Hearing Aids LLC submitted by the Veteran in November 2009 and dated in May 1999, over three decades after the Veteran's discharge from active service.  Accordingly, there is no indication that the Veteran experienced hearing loss during service or within one year of discharge from active service.  Therefore, the Veteran does not satisfy the criteria for service connection for his current bilateral hearing loss on the basis of in-service occurrence on a presumptive basis as a chronic organic disease of the nervous system.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

Nevertheless, the Board finds that the Veteran had an in-service injury, consisting of acoustic trauma from noise exposure.  As noted above, the Veteran's reports of exposure to aircraft noise are credible as they are consistent with his service in the United States Air Force as an air traffic control radar repairman.  See 38 U.S.C.A. § 1154(b).

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against service connection for the bilateral hearing loss.  Although the Board finds that the Veteran experienced an in-service injury consisting of acoustic trauma from noise exposure, the most probative evidence does not relate the current bilateral hearing loss disability to active service.  In this respect, the Board assigns great probative weight to the January 2010 VA examination, the February 2010 VA addendum opinion, and the September 2012 VA examination.

The January 2010 VA examiner opined that the Veteran's bilateral hearing less is less likely as not caused by or the result of military noise exposure.  As a rationale for the opinion, the examiner noted that, although the whispered voice testing performed upon entrance is not considered a valid test of hearing, the discharge audiometrics indicate hearing well within normal limits in both ears.  In her February 2010 VA addendum opinion, the examiner further indicated that the Veteran's hearing on discharge was normal in both ears.

The September 2012 VA examiner opined that, given normal hearing bilaterally on discharge and no evidence of significant shift in thresholds from induction to discharge, the Veteran's bilateral hearing loss is less likely as not caused by or the result of military noise exposure.  As a rationale for the opinion, the examiner stated that the Veteran's hearing levels were well within normal limits at the time of separation, and there was not a shift in his hearing during service.  In addition, the examiner noted that the Veteran has been exposed to occupational and recreational noise since service, including hunting and driving trucks, which would cause greater hearing loss in the left ear, which is what the Veteran has.

The Board finds the January 2010 and September 2012 VA examiners' opinions to be probative as the examiners considered the Veteran's reported history, including his account of in-service noise exposure, noted and cited to evidence reviewed, and provided appropriate reasoning for their conclusions, which were not based solely on evidence of normal audiological testing at separation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran has argued that he has experienced bilateral hearing loss continuously since active service.  See, e.g., VA Form 21-4138, received in September 2009.  The Veteran has also argued that his current bilateral hearing loss is the result of in-service noise exposure.  The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of those symptoms.  However, the Board does not find that the Veteran is credible as to his report of continuity of bilateral hearing loss since service.  As summarized above, the objective medical evidence of record does not show bilateral hearing loss during active service, either per Hensley or per 38 C.F.R. § 3.385.  Furthermore, the record is absent for evidence of treatment for or complaint of bilateral hearing loss until May 1999, over 30 years after the Veteran's separation from active service.  The Veteran is not competent to diagnose himself with a hearing loss disability during the period from his separation from active service to May 1999 when he was first shown to have bilateral hearing loss.  He is also not competent to etiologically relate his current bilateral hearing loss disability to service.  Although there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran has not been shown to possess the medical knowledge or expertise necessary to diagnose a hearing loss disability or to provide an opinion on a complex medical matter such as the etiology of his current bilateral hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As noted above, the September 2012 VA examiner related the Veteran's current bilateral hearing loss to the Veteran's reported post-service occupational and recreational noise exposure.  The Veteran is not competent to relate his hearing loss to his in-service noise exposure in addition to, or as opposed to, other exposure to noise.  Therefore, his statements as to the etiology of his bilateral hearing loss do not weigh against the probative value of the January 2010 and September 2012 VA examiners' negative nexus opinions.

The Board acknowledges that the Veteran has stated, "I have been told my hearing loss is consistent with exposure I had in the Air Force."  See VA Form 9, received in May 2011.  The Veteran is competent to relate the things he has been told by others.  However, the Veteran has not attributed the statement to any particular source.  Therefore, it is unclear whether the statement comes from a competent medical source.  Moreover, a finding that his hearing loss "is consistent with" in-service noise exposure has little probative value as it is vague and does not indicate whether it is at least as likely as not that the current bilateral hearing loss is caused by or otherwise etiologically related to his in-service noise exposure.  It is also unclear whether the source of the statement considered the Veteran's reported post-service occupational and recreational noise exposure.  As such, the Veteran's report that he has been told his hearing loss is consistent with in-service noise exposure does not outweigh the probative negative nexus opinions from the VA examiners.

The Board further acknowledges that the Veteran currently receives treatment for hearing loss.  The record shows that the Veteran received hearing aids from a VA treatment facility and that he is seen periodically to assess the functioning of the hearing aids.  However, the medical treatment records, to include the VA treatment records and the SSA records, do not provide evidence of an etiological link between the Veteran's in-service noise exposure and his current hearing loss that would outweigh the probative negative nexus opinions from the VA examiners.

In summary, the record does not show that the Veteran had bilateral hearing loss at entrance to or discharge from active service.  The record also does not show a significant shift in the Veteran's bilateral hearing ability during service, or a compensable bilateral hearing loss disability within the one-year period following separation from active service.  In fact, the competent evidence of record does not show a bilateral hearing loss disability until over 30 years following the Veteran's separation from active service.  Furthermore, the probative evidence of record also does not support a finding of service connection on the basis of delayed onset.  Rather, the probative evidence of record relates the Veteran's current bilateral hearing loss disability to post-service occupational and recreational noise exposure rather than in-service noise exposure.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


